The Honorable Toni Bradford State Representative
8410 Wildcat Drive Pine Bluff, Arkansas 71603-9112
Dear Representative Bradford:
This is in response to your request for my opinion on the following question:
  Did the legislature exclude motorized bicycles from the liability insurance requirement when it created the sub-category "motorized bicycles?"1
RESPONSE
In my opinion, the response to your question is "yes," motorized bicycles are expressly excluded from the Motor Vehicle Safety Responsibility Act.
Your request is materially indistinguishable from one addressed by previous administrations in the attached Op. Att'y Gen. Nos. 2000-308 and 92-118. I fully agree with my predecessors' analyses of the law, which I will not reproduce here. I will note that the provisions of A.C.A. § 27-22-104(a)(1) have been slightly amended subsequent to release of the attached opinions, requiring that "both the vehicle and the person's operation of the motor vehicle" must be covered by liability insurance as provided by A.C.A. § 27-19-107. This amendment expands *Page 2 
the original Code section's provisions to also require insurance coverage of an individual's operation of a motor vehicle. Legislative sessions of the Arkansas General Assembly have produced no substantive amendments to the main text of the remaining Arkansas Code sections cited in the attached opinions.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Jack Druff.
Sincerely,
DUSTIN McDANIEL Attorney General
1 As background for this question, your request makes reference to several Arkansas Code sections, as follows: "A.C.A. § 27-22-104 requires every motor vehicle to be covered by liability insurance and A.C.A. § 27-19-206 defines motor vehicle as any self-propelled conveyance. Yet, A.C.A. § 27-20-101 seems to carve out an exception for motorized bicycles, or vehicles with lower motor displacement than 250 cubic centimeters." See
letter from Carol Billings, Pine Bluff City Attorney, dated July 6, 2010. *Page 1